DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
In the amendment dated 8/10/2022, the following has occurred: Claims 1-5, 8, 9, and 12-15 have been amended; Claims 6, 10, and 11 have been canceled.
Claims 1-5, 8, 9, and 12-15 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
Drawing 1A, submitted 13 December 2021, has been canceled.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-9 and 15 are rejected under 35 U.S.C. 103 as obvious over Hartmann (US 2016/0226042 to Hartmann et al.), with evidence of ordinary skill in the art from You (US 2018/0062225 to You et al.).
	Regarding Claims 1-5 and 15, Hartmann teaches:
battery modules for vehicles (paras 0002-0005) comprising a plurality of energy storage cells connected to one another and lined up and abutting one another in a housing (see e.g. Fig. 2A and 2C showing conventional packs)
wherein the battery cells can be prismatic cells stacked in a conventional battery pack formation (Fig. 4B, para 0315)

    PNG
    media_image1.png
    867
    676
    media_image1.png
    Greyscale

wherein the energy storage cells are lined up and abut one another and each comprise a housing (see Fig. 1E) having electrical poles formed on a surface of the housing and wherein the poles are connected to each other to form a battery pack of identical cells (e.g. para 0089)
wherein the energy storage cells have sleeves 420 that encase the housing of each one energy storage cell such that the housings are electrically insulated from one another (Figs. 4B and 4C), wherein the cylindrical cells only have a top opening for the poles (i.e. the outside rim forms a pole and the central raised portion forms another holes, as was known in the art), and particular embodiments wherein the cells are entirely surrounded on other surfaces
embodiments with shrink-wrapped type plastic casing (e.g. para 0107)
embodiments with injection-molded plastic (para 0307)
embodiments with elastomer (para 0126)
	Hartmann further teaches that “by referring to any of the specific structural embodiments or any of the precise and specific chemical compositions (above or further in this disclosure), it is not intended to limit the scope of the claims to any one in particular. To the contrary, the specification is arranged such that one of skill in the art could combine one or more of the cells and battery packs described herein with one or more of the chemical compositions described herein in order to create a configuration that worked for a specific purpose” (para 0114). Hartmann therefore teaches the substitutability of insulating sleeves comprising shrink-wrapped plastics, injection molded plastics, and elastomeric plastics, including sleeves comprising a combination of one or more of the above. Hartmann further renders obvious the use of different sleeves to achieve different thermal management profiles. In paragraphs 0320-0321, Hartmann teaches that “it is anticipated that any combination of the functional groups, polymeric phase change materials, and articles described herein may be utilized to achieve the novel aspects of the present disclosure. The claims are not intended to be limited to any of the specific compounds described in this disclosure […] it should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the disclosure as defined by the appended claims […]” 
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Hartmann renders obvious substitution and combination of elastomeric, injection-molded, and shrink tubing insulating sleeves in all the claimed permutations absent some showing of unexpected results for at least two reasons: 
	1) Hartmann teaches that varying the insulating sleeve composition was within the ordinary skill in the art to achieve particular thermal profile, and it would therefore have been obvious to use more or less insulating sleeves (e.g. thicker injection molded plastics vs. thinner shrink-wrapped plastics) even on identical cells, depending on where they are in a cell stack. It was known in the art that the middle of battery stacks tend to hold more heat than the outsides. See You’s teaching of variable thickness for thermal members in a battery cell stack with identical cells. 2) Ordinary bricolage or single assembly would motivate the use of whatever materials were at hand, including the use of the various combinations of sleeves as disclosed in Hartmann, to construct a pack of identical cells having different sleeves since Hartmann teaches that the sleeves are substitutable for each other.  
	Regarding Claims 8-9, Hartmann teaches:
sleeves for every cell (Fig. 4b, etc.)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2016/0226042 to Hartmann et al.) in view of Park (US 2011/0287298 to Park et al.).
	Regarding Claims 12-14, Hartmann teaches:
conventional energy storage packs each with an insulating sleeve (see Figs.)
	Hartmann does not explicitly teach:
the sleeves being in contact with a base plate, side struts, and end plates
	Hartmann shows prismatic cells (Fig. 4) which would have been obvious to use in a conventional cell pack like that depicted in Park (see e.g. Fig. 2). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use the sleeve-insulated cells in Park with the motivation to improve safety, or to provide the sleeves disclosed in Hartmann to insulate adjacent cells in a conventional battery pack having a base plate, side struts, and end plates, with the motivation to reduce the possibility of short circuits.

Response to Arguments
Applicant argues that Hartmann “does not disclose that at least one of the individual sleeves 420 has a different structure that other ones of the individual sleeves […] Hartmann discloses that various materials may be used in constructing the sleeves, and that sleeves of similar configurations may be of various sizes, in order to fit other sizes of batteries […] However, Hartmann does not disclose using sleeves having different structures (as defined in claim 1) for different battery cells in the same battery pack” (Remarks at numbered pages 11-12). Applicant seems to qualify these assertions, however, in discussing paragraphs 0110-0114 of Hartmann (cited above and in prior actions), which teach that “various compositions and other material” can be combined. Applicant then asserts that the claims are directed towards a plurality of energy storage cells which are identical, and there is no motivation in Hartmann to use different sleeves for identical cells. 
	A review of Hartmann indicates that it does not restrict combination of differently composed sleeves to situations where the batteries were themselves different. Hartmann teaches that “by referring to any of the specific structural embodiments or any of the precise and specific chemical compositions (above or further in this disclosure), it is not intended to limit the scope of the claims to any one in particular. To the contrary, the specification is arranged such that one of skill in the art could combine one or more of the cells and battery packs described herein with one or more of the chemical compositions described herein in order to create a configuration that worked for a specific purpose” (para 0114). Hartmann therefore teaches the substitutability of insulating sleeves comprising shrink-wrapped plastics, injection molded plastics, and elastomeric plastics, including sleeves comprising a combination of one or more of the above. Hartmann further renders obvious the use of different sleeves to achieve different thermal management profiles. In paragraphs 0320-0321, Hartmann teaches that “it is anticipated that any combination of the functional groups, polymeric phase change materials, and articles described herein may be utilized to achieve the novel aspects of the present disclosure. The claims are not intended to be limited to any of the specific compounds described in this disclosure […] it should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the disclosure as defined by the appended claims […]”
	More particularly, Hartmann refers to combining one of the cells with one or more of the sleeve compositions. It was known in the art that the heat profile of a stack would vary along the stack, even for identical battery cells. It would therefore have been obvious to use different sleeves, including sleeves of the claimed combinations (particularly given Hartmann’s teaching of sleeves combining e.g. shrink/elastomers/injection-molded plastics into a composite sleeve) at different points in the stack. But even more basically, Applicant does not point to any particular unexpected results for the claimed combinations. Hartmann indicates a high ordinary skill in the art with routine predictability for combination of various sleeves to meet thermal requirements. See also US 2012/0009455 to Yoon et al. and US 2018/0062225 to You et al. for evidence of ordinary skill in the art regarding varying the heat transfer properties of thermal members in a battery cell stack. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0118537
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723